Exhibit 20.1 PANSOFT COMPANY LIMITED 3/F Qilu Software Park Building Jinan Hi-Tech Zone Jinan, Shandong, People’s Republic of China 250101 July 6, Dear Stockholder: You are cordially invited to attend our Annual Meeting of Stockholders, which will be held on July 20th, 2009 at 9:00 a.m., Eastern Time, via the Internet. You can access the virtual meeting by logging on at www.pansoft.com using the control number located with your proxy materials. The formal notice of the Annual Meeting and the related information statement (the “Proxy Statement”) are attached. After reading the Proxy Statement, please mark, date, sign and return, as soon as possible, the enclosed proxy card in the prepaid envelope to ensure that your shares will be represented. YOUR SHARES CANNOT BE VOTED UNLESS YOU SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD OR ATTEND THE ANNUAL MEETING ONLINE. A copy of our Annual Report to Stockholders is also enclosed. We look forward to talking to you at the meeting. Sincerely Yours, Hugh Wang Chairman of the Board 1 PANSOFT COMPANY LIMITED Notice of Annual Meeting of Stockholders To Be Held on July 20th, The Annual Meeting of Stockholders of Pansoft Company Limited (the “Company”) will be held on July 20, 2009 at 9:00 a.m., Eastern Time, via the Internet.
